                   Case 1:20-cv-04578-OTW Document 31 Filed 10/14/20 Page 1 of 1


                                                                                                         Peter T. Shapiro
                                                                                               77 Water Street, Suite 2100
                                                                                               New York, New York 10005
                                                                                         Peter.Shapiro@lewisbrisbois.com
                                                                                                     Direct: 212.232.1322




    October 14, 2020



   VIA ECF
   Hon. Ona T. Wang
   United States Magistrate Judge
   Southern District of New York
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, NY 10007-1312

                Re:    Cruz v. Soha Designs Inc.
                       Case No. 1:20-cv-04578-OTW

   Dear Judge Wang:

           I am counsel for Defendant. I write with the consent of Plaintiff’s counsel to advise that the
   parties have settled this matter in principle. We are working on the settlement papers now and hope
   to be in a position to submit a proposed Consent Decree to the Court for approval within the next 30
   days. The Consent Decree would address the ADA access issues raised by the Complaint. We
   request that the Court not issue a conditional order of dismissal pending submission of the Consent
   Decree. Thank you for your attention to this matter.

                                                            Respectfully,

                                                            Peter T. Shapiro
                                                            Peter T. Shapiro of
                                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

   cc:          Counsel for Plaintiff (via ECF)




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND   •   MASSACHUSETTS     •   MISSOURI   •   NEVADA   •   NEW JERSEY   •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA • OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • WASHINGTON • WEST VIRGINIA
   4839-2404-4750.1
